United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    April 14, 2004


                                        Before

                            Hon. Kenneth F. Ripple, Circuit Judge

                            Hon. Daniel A. Manion, Circuit Judge

                            Hon. Ann Claire Williams, Circuit Judge


No 02-4015

United States of America,                        Appeal from the United States
                                                 District Court for the Western
                      Plaintiff-Appellee,        District of Wisconsin.
v.
                                                 No. 02 CR 21
Durriel E. Gillaum,
                                                 Barbara B. Crabb, Chief Judge.
                 Defendant-Appellant.



                                      ORDER

        On consideration of the petition for rehearing and suggestion for rehearing
en banc filed by the appellant on February 2, 2004, and the answer of the appellee,
all of the members of the original panel have voted to grant the petition for
rehearing. Accordingly, the petition for rehearing is granted, the opinion issued
January 20, 2004, is withdrawn, and the panel will take the case under advisement
on the briefs and the record.